DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Abb Schweiz Ag (WO 2017/060444 A1)
Regarding claim 1, Abb Schweiz Ag teaches a DC traction sub-station  (see fig.3) for supplying at least one vehicle (see 13) with a direct current , DC, comprising: a first terminal  (see 15a, fig.3 input ) adapted to connect a DC traction sub-station (see fig.3) to an alternating current, AC, electrical power grid (see 15); a second terminal (see 1, 15, 15b fig.3 ) adapted to connect the DC traction sub-station  (see fig.3)to a power supply conductor  (see 1) in order to provide driving current to the at least one vehicle, or to receive regenerative braking current from the at least one vehicle (see para, 9, 29); a third terminal (see 12, 15, 15b fig.3 ) adapted to be connected to an energy storage device (see 12  fig.3, para. 33 ) for storing electrical energy; one or more first current supply chains (see 15a, 15b fig.3 ) electrically connecting said first terminal (see 15a  fig.3 ) to said second terminal (see 1, 15, 15b fig.3 ),  each of the first current supply chains comprising a first AC/DC converter (see 15a fig.3 ); and one or more second current supply chains (see 3, 18 fig.3 ) electrically connecting said first terminal (see 15a, fig.3 input ) to said third terminal (see 12, 15, 15b fig.3 ), each of the second current supply chains comprising a second AC/DC converter (see 3, 18 fig.3 ) and wherein a DC/DC converter (see 17, 14, 16 fig.3 ) electrically connects, within the DC traction sub-station(see fig.3 ),  , said second terminal(see 1, 15, 15b fig.3 ),   to said third terminal (see 12, 15, 15b fig.3 ). 
Regarding claim 2, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein the power supply conductor is at least one selected of a catenary (see 6 fig.3 )., a ground rail and an overhead rail (see 1, 13 fig.3 para. 28-30). 
Regarding claim 3, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein the energy storage device is a rechargeable battery, a pumped hydroelectric energy storage, a fly-wheel electrical storage, compressed air energy storage, or at least one capacitor (see para. 33, 35).
Regarding claim 4, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein said first AC/DC converter is a unidirectional AC/DC converter converting from an alternating current to a direct current (see 15b 19 fig.3 para. 34). 
Regarding claim 5, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein said first AC/DC converter (see 19) is a bidirectional AC/DC converter converting from an alternating current to a direct current and vice versa  (see  fig.3 para. 29-31). 
Regarding claim 6, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein said second AC/DC converter is a bidirectional AC/DC converter converting from an alternating current to a direct current and vice versa (see  fig.3 para. 29-31) . 
Regarding claim 7, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein the DC/DC converter  (see 30) is a bidirectional DC/DC converter  (see 14, 16, 17 fig.3 para. 9, 35). 
Regarding claim 8, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein, in each of said first current supply chains (see 15a, 15b fig.3 ), a first electricity meter (see  fig.3 para. 29-31). 
Regarding claim 9, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein, in each of said second current supply chains (see 3, 18 fig.3 ), a second electricity meter for measuring electrical energy is electrically connected between said first terminal and said second AC/DC converter (see  fig.3 para. 29-31).
Regarding claim 10, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein, in each of said first current supply chains, a transformer is electrically connected between said first terminal and said first AC/DC converter (see 15, 17, 18, 27 fig.3).
Regarding claim 11, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein the transformer  is electrically connected between a first electricity meter and said first AC/DC converter (see 15, 17, 18, 27 fig.3). 
Regarding claim 12, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein, in each of said second current supply chains, a transformer is electrically connected between said first terminal and said second AC/DC converter (see 15, 18 17, 27 fig.3).
Regarding claim 13, Abb Schweiz Ag teaches invention set forth above, Abb Schweiz Ag further teaches wherein the transformer is electrically connected between a second electricity meter and said second AC/DC converter (see 3, 18 fig.3 para. 29-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836